COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


ECPI COMPUTER INSTITUTE AND GRAPHIC
 ARTS MUTUAL INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.   Record No. 0837-98-3                             PER CURIAM
                                                  SEPTEMBER 22, 1998
CARMEN ANNE THOMPSON AND AETNA
 CASUALTY AND SURETY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Joshua M. Wulf; Scott C. Ford; Midkiff &
           Hiner, on brief), for appellants.

           (Richard M. Thomas; Rider, Thomas,
           Cleaveland, Ferris & Eakin, on brief), for
           appellee Carmen Ann Thompson.

           (Dale W. Webb; Monica L. Taylor; Gentry,
           Locke, Rakes & Moore, on brief), for appellee
           Aetna Casualty and Surety Company.



     ECPI Computer Institute and its insurer, Graphic Arts Mutual

Insurance Company, contend that the Workers' Compensation

Commission ("commission") erred in finding that Carmen Anne

Thompson ("claimant") proved that her need for dental implants

and her temporomandibular joint dysfunction ("TMJ") problems were

causally related to her June 11, 1994 injury by accident.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).
     In finding that claimant proved a causal connection between

her June 11, 1994 injury by accident and her need for dental

implants and her TMJ problems, the commission found as follows:
          It is the opinion of Dr. [John] Repass that
          the claimant's TMJ symptoms "[a]re the
          results of the direct blow to the face and
          jaws in the fall on 6-11-94." Dr.
          [Monroe E.] Harris[, Jr.] found "[a]bsolutely
          no cause and effect relationship between the
          accident in June of 1994 and the need for
          dental implants." He believes this treatment
          relates back to the [1993] motor vehicle
          accident. Dr. Harris believes the claimant's
          TMJ problem was caused by the first accident
          and aggravated by the second accident.
               We believe the Deputy Commissioner
          properly considered these opinions together
          with the claimant's testimony in concluding
          that the [June 11, 1994] accident caused her
          problems. The Deputy Commissioner gave less
          evidentiary weight to Dr. Harris's opinion
          because Dr. Repass examined the claimant and
          Dr. Harris only reviewed her records. He
          also gave considerable evidentiary weight to
          the "compelling testimony" of the claimant
          that she did reasonably well after the first
          accident, returned to work and that her
          problems "really began" after the second
          accident. His finding that the June 1994
          accident was an independent intervening event


                                 - 2 -
            and the cause of the claimant's problems is
            supported by the record.


     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

Dr. Repass's opinions, and to reject Dr. Harris's contrary

opinions.   Dr. Repass's opinions and claimant's testimony

constitute credible evidence to support the commission's decision

that her need for dental implants and her TMJ problems were

causally related to the June 11, 1994 injury by accident.     See

Dollar General Store v. Cridlin, 22 Va. App. 171, 176, 468 S.E.2d

152, 154 (1996) ("The testimony of a claimant may also be

considered in determining causation . . . .").   Moreover, "[t]he

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."    Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                                - 3 -